Citation Nr: 1543113	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-24 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1318 (2014).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1955 to March 1975.  He died in December 2011.  The appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) from a December 2012 rating decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in December 2011 due to acute or chronic renal failure, due to or as a consequence of metabolic and anoxic encephalopathy, due to or as a consequence of an overdose of drugs.

2.  At the time of the Veteran's death he was service connected for diabetes mellitus, evaluated as 20 percent disabling, and for a pilonidal cyst excision scar, evaluated as noncompensable.   The combined rating was 20 percent.

3.  The preponderance of the evidence is against a finding that a service-connected disability caused or materially contributed to the Veteran's death.

4. At the time of his death the Veteran had not been entitled to receive compensation for service-connected disabilities that VA rated as totally disabling continually for at least 10 years.

5.  At the time of his death the Veteran was not entitled to a total disability evaluation due to service connected disorders.


CONCLUSIONS OF LAW

1.  A disorder incurred or aggravated in service did not cause or contribute substantially and materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2015).

2.  The criteria for entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or with the completeness of the application.  In August 2012, VA notified the appellant of what the evidence must show to establish a claim for service connection for cause of death and for dependency and indemnity compensation benefits under 38 U.S.C.A. § 1318.  The notice including information about the disabilities for which the Veteran was service connected at the time of his death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

VA is required to assist the appellant in obtaining evidence that could potentially help establish her claims.  In response to the appellant's application, VA obtained treatment records from the physician who treated the Veteran.  VA also obtained the Veteran's original and amended death certificates and medical opinions from two VA physicians on the cause of the Veteran's death.  Having taken these steps, VA satisfied its duties to notify and assist the appellant and that her claims may be considered on their merits. 

Service Connection for Cause of Death

In order to establish entitlement to service connection for the cause of a veteran's death the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

At the time of the Veteran death he was service connected for diabetes mellitus, evaluated as 20 percent disabling, and for a pilonidal cyst excision scar, evaluated as noncompensable.  

According to his death certificate, the Veteran died as a result of acute or chronic renal failure, due to metabolic and anoxic encephalopathy, due to accidental overdose of drugs.  At the request of appellant, the local medical examiner issued an amended death certificate, which was essentially the same as the original death certificate, except that it indicated that type II diabetes mellitus was a "significant condition" contributing to death.  

According to a December 2011 hospital discharge summary, the Veteran was brought to the emergency department in a deep coma in late November 2011, after he was found to be unresponsive and "had taken several pills of multiple medications."  The diagnoses were suicide attempt with multiple drug overdose; acute respiratory failure; combination metabolic and hypoxic encephalopathy with severe diffuse brain damage; massive upper gastrointestinal bleed secondary to severe erosive gastritis and peptic ulcer disease; uncontrolled type II diabetes mellitus; severe rhabdomyolysis; a non-Q-wave myocardial infarction; and acute renal failure on top of chronic kidney disease stage III at baseline.

Despite numerous measures to treat the Veteran he did not show any evidence of recovery.  Neurologic study revealed global brain damage caused by the toxic metabolic as well as the hypoxic insult.  The chance of recovery was judged to very minimal.  At the request of the Veteran's family he was released to hospice care where he passed away a few days following admission.

Encephalopathy is "any degenerative disease of the brain."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 614 (32d ed. 2012).  Hypoxic encephalopathy is "caused by hypoxia from either decreased rate of blood flow or decreased oxygen content of arterial blood . . ."  Id. at 615.  Hypoxia is "reduction of oxygen supply below physiological levels despite adequate perfusion of the tissue by blood."  Id. at 908.  Metabolic encephalopathy means "neuropsychiatric disturbances due to metabolic brain disease; it may be primary, resulting from conditions such as hypoxia or ischemia that affect the brain directly, or it may be secondary to disease of other organs."  Id. at 615.

In November 2012, following a review of the evidence, a VA physician opined that it was less likely than not that the Veteran's death was related to his service-connected diabetes.  The physician wrote that the Veteran's diabetes and stage III chronic kidney disease were fairly mild and that the acute renal failure which directly contributed to his death was caused by respiratory arrest.  According to the physician, the cause of the Veteran's death was not "related in any way to diabetes or to the underlying [chronic kidney disease] Stage III."  The Veteran's renal failure was judged to be due to both an anoxic injury following respiratory arrest, and a nephrotoxic injury from severe rhabdomyolysis.  

The appellant submitted a letter from the Veteran's treating physician dated July 2013.  Therein Dr. RTF reports that the Veteran had a history of diabetes mellitus, dyslipidemia, chronic renal insufficiency and depression.  The letter then discusses the medications used to treat these disorders, the fact that the Veteran was on a diabetic diet, and that he had elevated triglycerides secondary to diabetes.  Dr. RTF did not offer an opinion on the cause of the Veteran's death.  

The appellant also submitted her own statement, in which she wrote that diabetes contributes to chronic renal insufficiency and failure, which in turn contributed to the Veteran's death.  The appellant does not argue that any service-connected disability other than diabetes contributed to the cause of death.

In response to this evidence and the amended death certificate, VA obtained the opinion of a second physician in May 2014.  The May 2014 report includes opinions addressing whether diabetes directly contributed to the Veteran's death, whether the Veteran's diabetic medications contributed to his death, whether chronic kidney disease was related to or was caused by the Veteran's service-connected diabetes, and whether chronic kidney disease contributed to the Veteran's death from acute renal failure.

The May 2014 physician wrote that it was less likely than not that diabetes contributed to the cause of the Veteran's death.  He explained that the Veteran "suffered severe brain damage from an overdose of medications.  This over dose resulted in severe anoxia causing rhabdomyolysis and brain damage.  One of the causes of chronic kidney failure is diabetes but given the functional state of his kidneys prior to his final admission, it would not have hastened his death if the kidney failure were due to diabetes."  Because the Veteran's medications were not nephrotoxic - i.e., "toxic or destructive to kidney cells" DORLAND'S, at 1243 - it was also less likely than not that the medications the Veteran was taking for diabetes contributed to acute or chronic renal failure due to metabolic and anoxic encephalopathy.  

The VA reviewing physician further found that because there had been no biopsy or urinalysis, the physician could not say, without speculating, whether the Veteran's diabetes was related to his stage III kidney disease.  However, the physician further concluded that "[chronic kidney disease] was less likely than not to have contributed to his death from acute renal failure."  The physician supplied the following explanation to support his opinion: "The picture of the Veteran's state in his discharge summary clearly indicates an individual who would have died regardless of the fact that he had chronic kidney disease.  He presented in renal failure and required dialysis but also had brain damage bad enough that he would not have survived his anoxic brain injury."

Most of the probative value of a medical opinion comes from its reasoning.  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008).  Having considered the evidence, the Board assigns significant weight to the May 2014 medical opinion.  It is true that the local medical examiner identified type II diabetes mellitus as a "significant condition" contributing to death.  But the medical examiner did not provide any explanation to support this conclusion.  The Board declines to assign equal weight to the appellant's own statement because there is no indication that she has the qualifications to offer an expert opinion on a matter of medical complexity.  Cf. Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  

Even if the appellant possessed the necessary qualifications, her letter, unlike the May 2014 opinion, ignores the presence of severe brain damage as a result of the Veteran's drug overdose.  According to the May 2014 opinion, that brain damage meant the Veteran would have died even if the Veteran's chronic kidney disease had been related to his service-connected diabetes.  That opinion is consistent with the Veteran's medical records and is supported by a convincing rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodrigeuz, 22 Vet. App. at 301). ("An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.")

For these reasons, the preponderance of the evidence is against a finding that any a service-connected disability caused or materially contributed to the Veteran's death.  

Benefits Under 38 U.S.C.A. § 1318

Under 38 U.S.C.A. § 1318, a surviving spouse may be entitled to dependency and indemnity compensation in the same manner as if the veteran's death were service connected, under certain specific conditions.  VA shall pay dependency and indemnity compensation under 38 U.S.C.A. § 1318 to the surviving spouse of a veteran who dies not as the result of his own willful misconduct, and who at the time of death was in receipt of or entitled to receive compensation for a service-connected disability rated totally disabling provided that the disability was continuously rated totally disabling for a period of at least 10 years from the date of the veteran's release from active duty.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).  

At the time of the Veteran's death, he had only a 20 percent rating for type II diabetes mellitus.  His only remaining service-connected disability (the scar) was rated as noncompensable.  Because  he was not rated as totally disabled for the ten years prior to his death entitlement to benefits is not established under 38 U.S.C.A. § 1318.  There is no evidence the appellant can provide or VA can obtain that can overcome this fact.  



ORDER

Entitlement to service connection for cause of the Veteran's death is denied.

Entitlement to dependency and indemnity compensation pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


